Citation Nr: 0003833	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  89-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post traumatic stress disorder (PTSD), 
on appeal from the initial grant of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1991 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD, evaluated as 10 percent disabling, effective from March 
1988.  The veteran appealed the RO's decision to the Board.  
A 30 percent disability rating was thereafter assigned for 
this disability, effective from March 1988.  

The Board upheld the RO's decision in March 1998.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court).  In July 1999, the Court vacated and remanded the 
Board's March 1998 decision. 

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  

The veteran was last afforded a VA psychiatric examination 
for compensation purposes in January 1994.  This examination 
report is quite dated as to determining the current degree of 
impairment resulting from the veteran's service-connected 
PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Moreover, although the examiner found that the veteran was 
moderately impaired due to PTSD, a Global Assessment of 
Functioning (GAF) scale score was not assigned.  It is also 
unclear whether any of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders.  
In addition to his service-connected PTSD, the medical 
evidence shows that the veteran has other psychiatric 
disorders (i.e., panic disorder, schizotypal personality 
disorder).  Therefore, this examination report by itself is 
inadequate for the Board's task of rendering findings of 
medical fact, which the Board is required to derive from 
medical evidence, about degree of impairment resulting from 
the veteran's disability.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993) (the Board's evaluation cannot be 
fully informed without an examination thoroughly describing 
the degree of disability attributable to the veteran's 
service-connected psychiatric disorder as opposed to 
diagnosed, nonservice-connected psychiatric disorder(s)).  
Furthermore, the examiner did not discuss the findings in the 
context of the veteran's work history, as noted by the Court 
in its remand Order in this case.

Potentially relevant medical records have also not been 
obtained by the RO.  For example, the veteran has 
participated in the VA Vocational Rehabilitation program.  
Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Further, any recent medical records showing treatment for 
PTSD may prove relevant to the claim and should be obtained 
on remand.

Finally, once all development has taken place, the RO must 
readjudicate this claim, giving consideration to the fact 
that the rating criteria for evaluating mental disorders have 
changed during the pendency of this claim (effective November 
7, 1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the amended regulations 
are not for consideration prior to the established effective 
date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the RO must evaluate the veteran's claim 
for a higher evaluation from November 7, 1996, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to the veteran, if indeed one is more 
favorable than the other.

Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected PTSD since 1999 and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the Indianapolis, Indiana, VA 
Medical Center (VAMC). 

With respect to the VAMC, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  Make the necessary arrangements to 
obtain the veteran's complete records 
from the VA Vocational Rehabilitation 
program.

3.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA mental disorders examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material 
in its entirety.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability, as opposed to 
any nonservice-connected psychiatric 
disorders.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and provide a definition of the 
score assigned.  If it is not possible to 
assign a GAF score on the basis of the 
veteran's PTSD alone, the examiner is 
asked to so state.

It is requested that the examiner discuss 
the prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores. 

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected PTSD and any 
other nonservice-connected psychiatric 
disorders shown by the medical evidence, 
i.e., panic disorder, schizotypal 
personality disorder.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws, regulations and 
diagnostic codes, and consideration of 
any additional information obtained as a 
result of this remand, including the VA 
examination.  In so doing, review the 
evidence of record at the time of the 
1991 rating decision that was considered 
in assigning the original disability 
rating for this condition, then consider 
all the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for PTSD at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Give 
due consideration to the effect of the 
revised criteria for evaluating mental 
disorders, effective November 7, 1996, 
and consider whether the old or new 
criteria are more favorable to the 
veteran, pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Green v. 
Brown, 10 Vet. App. 111 (1997). 

6.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


